     Case: 1:17-cr-00512-CAB Doc #: 262 Filed: 06/26/19 1 of 2. PageID #: 1804



                                  IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                    )       CASE NO. 1:17CR00512
                                             )
                Plaintiff,                   )
                                             )
        vs.                                  )       JUDGE CHRISTOPHER BOYKO
                                             )
                                             )
                                             )
                                             )
HERBERT SHAW,                                )       MOTION TO CONTINUE
                                             )
                Defendant,                   )


        Now comes the Defendant, HERBERT SHAW, by and through undersigned Counsel,

Michael H. Peterson, and hereby respectfully request this Honorable Court continue the Final

Pretrial hearing set for July 16th, 2019. Counsel has been in and out of the office, as he has been

suffering from some medical issues and set backs. Counsel asks for this final continuance as he

is trying to resolve this case with an intended plea, but needs more time to come to a agreement

with all parties.

        Said request is being made for good cause and not for purposes of delay.

                                             Respectfully Submitted,

                                             /s/ Michael H. Peterson
                                             MICHAEL H. PETERSON (0010599)
                                             Counsel for the Defendant
                                             820 West Superior Ave., Suite 800
                                             Cleveland, Ohio 44113
                                             Telephone: (216) 771-1900
                                             Facsimile: (216) 566-0738




                                                 1
    Case: 1:17-cr-00512-CAB Doc #: 262 Filed: 06/26/19 2 of 2. PageID #: 1805




                                CERTIFICATE OF SERVICE

       A true copy of the foregoing Motion to Continue has been delivered electronically on this

26th, day of July 2019 to United States Attorney via the Electronic Filing System.


                                                            /s/ Michael H. Peterson
                                                            MICHAEL H. PETERSON
                                                            Counsel for the Defendant




                                                2
